       Case 1:20-cv-06281-RBK-AMD Document 10 Filed 05/27/20 Page 1 of 2 PageID: 171
       Higbee Ltr to Pltf re




                                                              State of New Jersey
PHILIP D. MURPHY                                           OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                             DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                   DIVISION OF LAW
SHEILA Y. OLIVER                                                      25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                          PO Box 116                                                 Director
                                                                  TRENTON, NJ 08625-0116


                                                                      May 27, 2020

              Via electronic filing
              Hon. Robert B. Kugler, U.S.D.J.
              United States District Court
              4th & Cooper Streets
              Camden, NJ 08101

                               Re:    Dwelling Place Network, et al. v. Philip D. Murphy, et al.
                                      Civil Action No. 1:20-cv-6281-RBK-AMD
                                      Request to Stay Preliminary Injunction Motion/Order to Show
                                            Cause Proceedings Pending Disposition of Motion for
                                            Consolidation

              Dear Judge Kugler:

                     As the Court is aware, Defendants, having now been noticed with this above-
              captioned matter, are moving for consolidation, pursuant to Fed. R. Civ. P. 42 and
              Local Civil Rule 42.1, of this matter with the matter of Rev. Kevin Robinson & Rabbi
              Yisrael A. Knopfler v. Philip D. Murphy & Col. Patrick J. Callahan, Civil Action
              No. 2:20-cv-5420-CCC-ESK. As the motion details,1 both this matter and Robinson
              (the earlier docket) concern plaintiffs’ challenge to limitations on gatherings set forth
              by Executive Orders entered by Governor Murphy in response to the COVID-19
              pandemic and, specifically, the effect on their religious gatherings. They claim the
              same or substantially similar constitutional violations.


              1
               A copy of the brief in support of the motion to consolidate, filed in the Robinson
              matter pursuant to Local Civil Rule 42.1, is attached hereto for reference only.


                                          HUGHES JUSTICE COMPLEX• TELEPHONE: 609-376-2814 • FAX: 609-633-7434
                                     New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 1:20-cv-06281-RBK-AMD Document 10 Filed 05/27/20 Page 2 of 2 PageID: 172
                                                                       May 27, 2020
                                                                                Page 2
      Both sets of plaintiffs have moved for preliminary injunctive relief: the
Robinson plaintiffs earlier in May, and these Plaintiffs yesterday. In Robinson,
Defendants are filing their opposition to the motion today and the plaintiffs’ reply is
due June 1. Defendants also are now aware of the Court’s order to show cause in
this matter, entered yesterday in response to the Plaintiffs’ ex parte application,
which directs that Defendants submit a brief by June 2, and that a hearing be held on
June 4. (D.E. 7).

       Although this Court will not decide the motion for consolidation, Defendants
respectfully request that the Court stay further proceedings on the Dwelling House
Network motion for preliminary injunctive relief/order to show cause, including the
scheduled briefing deadlines and preliminary injunction hearing, pending the
Robinson court’s decision on that motion. They do so for the same reasons that
generally warrant consolidation of actions sharing common questions of law or fact,
Fed. R. Civ. P. 42, and for the same reasons for which consolidation is being sought
in this matter. In light of the emergent nature of these proceedings, defendants in
Robinson have requested that that motion for consolidation be heard on short notice,
pursuant to Local Rule 7.1(b)(1).

       Thank you for the Court’s attention to this matter.

                                        Respectfully submitted,

                                        GURBIR S. GREWAL
                                        ATTORNEY GENERAL OF NEW JERSEY



                                 By:    /s/ Daniel M. Vannella
                                        Daniel M. Vannella (NJ Bar # 015922007)
                                        Assistant Attorney General

Enclosure

 cc:   All counsel of record
